Citation Nr: 1024896	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bronchial disorder.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 until November 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the RO 
in May 2010.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 26, 
2008), found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  The Veteran has submitted evidence 
of a new diagnosis.  Specifically, the Veteran has submitted 
evidence, including an August 2009 VA outpatient treatment 
record, indicated that he has been diagnosed with chronic 
obstructive pulmonary disorder (COPD).  However, this evidence 
was received after the receipt of the current claim for a 
bronchial disorder on appeal.  Additionally, his October 2008 
claim indicated that he was claiming service connection for a 
bronchial disorder and the factual basis of that claim is the 
same that he made in his previous claim for service connection 
for a bronchial disorder.  At that time, the Veteran also based 
his claim on the same factual basis, a bout of bronchial 
pneumonia in service.  As such, the current claim will be 
considered on the basis of new and material evidence and not a 
separate and distinct claim.  

The Veteran submitted evidence that was received at the RO in 
August 2009 and did not submit a waiver of initial consideration 
of this evidence by the RO.  The RO did not issue a Supplemental 
Statement of the Case (SSOC).  See 38 C.F.R. §19.9.  
However, since the additional evidence was duplicative of 
evidence previously considered by the RO, it need not be 
considered by the RO prior to this appellate review.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1987 decision, the Board denied service 
connection for a lung disorder, claimed as a bronchial disorder.  

2.  The evidence associated with the claims file since the 
January 1987 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for a bronchial 
disorder.  


CONCLUSIONS OF LAW

1.  The Board's January 1987 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the January 1987 Board decision is 
not new and material; the claim of entitlement to service 
connection for a bronchial disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the appellant in June 
2008 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in June 2008 that fully addressed all of 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence indicating 
a current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.
 
With respect to the Dingess requirements, the June 2008 letter 
also provided notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted private medical records.  Additionally, the 
Veteran received an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

Furthermore, in the absence of new and material evidence 
submitted by the claimant, the duty to assist is not triggered. 
See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 
546 (1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the duty 
to assist does not attach). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran seeks to reopen previously denied claims for service 
connection for a bronchial disorder.  A review of the record 
indicates that the Veteran was previously denied service 
connection for a lung disorder, claimed as a bronchial disorder, 
by a January 1987 Board decision.  That decision was a final 
denial of that claim.  38 U.S.C.A. § 7104(b)(West 2002); 38 
C.F.R. § 20.1100 (2009).

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the January 1987 Board 
decision consisted of service treatment records, including a June 
1952 record indicating that the Veteran had been treated for 
bronchopneumonia and was subsequently found fit for duty.  A 
November 1953 separation examination also found the Veteran to 
have normal lungs and chest.  Also of record were VA 
examinations, including from August 1961 and September 1966, 
which noted clear chest x-rays.  Private medical records, 
including a July 1965 report noted that the Veteran's bronchial 
background included a lot of smoking and muscle spam related to 
his smoking, while an August 1966 noted that the Veteran had had 
several chest colds.  Private chest x-rays, such as a January 
1980 Strang Clinic chest x-ray, found the Veteran's lungs to be 
within normal limits.  Similarly, private medical records, such 
as a January 1982 record, found clear lungs. 

A February 1986 rating decision found that the Veteran's in-
service suspected bronchopneumonia to be acute and transitory and 
not found on his separation examination.  The RO further found 
that episodes of post-service upper respiratory infections did 
not relate to service.  The subsequent January 1987 Board 
decision similarly found that the Veteran's in-service treatment 
for an upper respiratory infection, which was acute and 
transitory in nature, had resolved by the time of his separation 
from service and that he did not have a lung disorder incurred in 
or aggravated by service.

Subsequent to the January 1987 Board decision, no opinions as to 
the etiology of a bronchial disorder have been provided.  VA 
outpatient treatment records did not note a bronchial disorder 
for years following his discharge, and did not provide any 
opinions as to the etiology of his bronchial disorder.  For 
example, a March 2006 VA outpatient treatment record found the 
Veteran to have sinusitis and bronchitis and an October 2008 VA 
outpatient treatment record noted that the Veteran's active 
medical problems included COPD; however, none of the VA 
outpatient treatment records provided a medical opinion as to its 
etiology.  Additionally, private medical records were generally 
in reference to his service-connected prostatitis and did not 
provide medical opinions as to the etiology of his current 
bronchial disorder claim.
None of the medical records submitted subsequent to the prior 
final decision provided any medical nexus opinions relating the 
etiology of the Veteran's claimed disorder to service.  

In his current attempt to reopen the claim, the Veteran has also 
filed additional personal statements, claiming that he has 
developed a bronchial disorder due to his in-service bronchial 
treatment.  

Finally, additional service treatment records have also been 
associated with the claims file.  The Board notes that under some 
circumstances a previously denied claim can be reopened on the 
basis of "relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim," under 38 C.F.R. § 3.156(c).  However, 
the Board also notes that although the Veteran's new service 
treatment records were not associated with the claims file, they 
are not relevant to the claim.  The newly associated service 
treatment records are simply repetitive of already considered 
medical evidence indicating that the Veteran had been treated for 
suspected bronchopneumonia, which had already been conceded in 
the January 1987 Board decision.  The records do not lend support 
to providing medical evidence indicating that the Veteran has a 
current bronchial disorder related to service.  

Although the evidence submitted since the January 1987 Board 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing the 
Veteran's claimed bronchial disorder to his active service.  The 
newly submitted medical evidence only demonstrates what was 
previously known, that the Veteran has received treatment for his 
claimed bronchial disorder in service.  Additionally, the new lay 
evidence attesting to the Veteran's claim of an in-service injury 
are redundant of his earlier statements of treatment for such a 
disorder, but do not provide competent medical evidence 
supportive of his claim.  

The evidence received since the January 1987 Board decision does 
not contain credible medical evidence indicating that the Veteran 
has a bronchial disorder related to service.  Therefore, the 
additional evidence received is not "material" since it does 
not relate to an unestablished fact necessary to substantiate his 
service connection claim, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
finds that the claim for service connection may not be reopened. 


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim for entitlement to service 
connection for a bronchial disorder is denied.


REMAND

The Veteran contends that he is unemployable due to his service-
connected disabilities, including prostatitis, rated as 60 
percent disabling; tinea pedis, rated as 10 percent disabling; 
and hemorrhoids, which is currently noncompensable.  

The Veteran received a genitourinary examination in June 2008, 
which included a review of his claims file.  The VA examiner 
determined that the Veteran had recurrent prostatitis, erectile 
dysfunction and incontinence of urine.  The VA examiner further 
opined, in regards to unemployability, that the Veteran's 
service-connected prostatitis did not preclude him from sedentary 
employment, though he may be limited on manual labor due to that 
disability.

The Veteran received another VA examination in May 2009, for his 
service-connected prostatitis, which did not include a review of 
the claims file.  The VA examiner diagnosed the Veteran with 
chronic prostatitis; gross hematuria, resulting from an enlarged 
prostate; lower urinary tract symptoms, resulting in an enlarged 
prostate; and erectile dysfunction, resulting from treatment for 
an enlarged prostate.  The examiner provided no medical opinion 
as to the Veteran's employability.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
June 2008 VA examination did not fully explain why the Veteran's 
prostatitis affected his ability to work and did not address his 
other service-connected disabilities.  Furthermore, in his May 
2010 Board hearing, the Veteran stated that he believes that his 
prostatitis has worsened since his last VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have 
provided an examination based on veteran's complaint of increased 
hearing loss since his examination two years before).  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Because the current level of the Veteran's disability is 
unclear and the inadequacy of the VA examination providing an 
opinion as to the Veteran's employability, the Board believes 
that another examination is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination, in 
regards to his TDIU claim.  The claims 
file should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted. 

Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation. 

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  The RO/AMC will then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


